953 F.2d 641
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Albert Curtis WILLIAMS, Plaintiff-Appellant,v.Larry HUFFMAN, Warden, Augusta Correctional Center;  P.BIRD, Law Librarian, Augusta Correctional Center,Defendants-Appellees.
No. 91-6663.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 7, 1992.Decided Jan. 28, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CA-90-425-R)
Albert Curtis Williams, appellant pro se.
Jeanette Dian Rogers, Office of the Attorney General, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before DONALD RUSSELL and NIEMEYER, Circuit Judges, and BUTZNER, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Albert Curtis Williams appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm the judgment of the district court.   Williams v. Huffman, No. CA-90-425-R (W.D.Va. Oct. 11, 1991).   Williams has not shown how the means adopted by Defendants for affording him meaningful access to the courts fell below the standards established by  Bounds v. Smith, 430 U.S. 817 (1977).   See Williams v. Leeke, 584 F.2d 1336 (4th Cir.1978), cert. denied, 442 U.S. 911 (1979).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.